DETAILED ACTION
Response to Amendment
This is in response to Applicants amendment filed 12/21/2020 which has been entered. Claims 1-6, 10, 11, 14-28, 32 and 33 have been amended. No Claims have been cancelled. No Claims have been added. Claims 1-33 are still pending in this application, with Claims 1, 14 and 33 being independent.
Response to Arguments
Applicant’s arguments with respect to Claims 1-33 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 14 is objected to because of the following informalities: Claim 14 states in part …a classifier configured to: analyze the electronic transcription to determine characteristics ofthe audio call….  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claims 1 and 33 recite a step of … automatically initiating a call transfer based on the determination that the estimated wait time exceeds the threshold time… The claim fails to indicate exactly where the call is being transferred to which renders the claim indefinite as it fails to point out and distinctly claim subject matter that the applicant regards as the invention.
Claims 1 and 33 also recite a step of … automatically engaging in a conversational dialogue with the caller device… The recited conversational dialog is between the system and the caller not the system and the caller device. The caller device is a means to conduct and does not engage in dialog. The claims fail to indicate exactly who are the parties engaged in the conversational dialog which renders the claim indefinite as it fails to point out and distinctly claim subject matter that the applicant regards as the invention.
Claims 2-13 depend on Claim 1 and are rejected based on their dependency on a rejected base claim.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 6-8, 10-15, 19-21 and 23-33 are rejected under 35 U.S.C. 103 as being unpatentable over Lillard et al (9,848,082 B1), in view of Agarwal et al (10,277,743 B1), and further in view of MELAMED et al (2010/0161315 A1).
As per Claim 1, Lillard teaches a method, carried out by one or more processors accessing one or more computer memory (Figure 12 – References 1201, 1206 and 1207; Column 32, Lines 20-29; Column 32, Line 46 – Column 33, Line 4), the method comprising: in response 
Lillard also teaches automatically initiating a call transfer based on the determination that the estimated wait time exceeds the threshold time (Column 16, Lines 48-52); and electronically forwarding the transcription to a response system including the skill group for determining an issue response (Column 11, Line 66 – Column 12, Line 6).  
(Note: The language of the claim fails to indicate exactly where the call is transferred allowing it to be broadly interpreted. In Column 5, Lines 16-36; Lillard indicates that calls may be received by an automatic call handling [ACD] device or an interactive voice response [IVR] system. Assuming that the call is received at the ACD and it is determined that the estimated wait time [EWT] exceeds a predetermined threshold the call may be transferred to voice mail and the caller may be transferred to an automated agent [i.e. IVR])
Lillard does not teach automatically engaging in a conversational dialogue with the caller device. However, Agarwal teaches automatically engaging in a conversational dialogue with the caller device (Column 1, Line 60 – Column 2, Line 5; Column 2, Lines 42-60; Column 4, Line 62 – Column 5, Line 30). (Note: In Column 1, Line 60 – Column 2, Line 5; Agarwal describes a contact flow that implements natural language, menu components and action elements in accordance with a defined communication followed based on received user communications [e.g. audio call/interactive voice response]0
(Note: In Column 2, Lines 42-60; Agarwal describes providing a prompt [How may I help you?] and analyzing customer supplied input to determine a conveyed customer intent which is linked to a contact flow associated with the determined customer intent [i.e. conversational dialogue with a caller that includes presenting a plurality of response options])

The combination of Lillard and Agarwal does not teach recording at least one audio file from the caller device; electronically transcribing the at least one audio file to form an electronic transcription, the at least one audio file associated with the audio call describing an issue; processing the electronic transcription to determine characteristics of the audio call, the characteristics indicating a subject matter of the issue; and determining a skill group from a plurality of skill groups based on the determined characteristics, the skill group having a predetermined association with the subject matter.  
However, Melamed teaches recording at least one audio file from the caller device; electronically transcribing the at least one audio file to form an electronic transcription (Figure 2 – Reference 230; Figure 3 – References S301, S303 and S305; Page 1, Paragraph [0010], Page 3, Paragraph [0036]; Page 5, Paragraph [0057]), and the at least one audio file associated with the audio call describing an issue (Figure 2 – Reference 280; Figure 3 – References S307; Page 2, Paragraph [0021]; Page 3, Paragraphs [0037] and [0038]; Page 4, Paragraphs [0042] and [0047]). 
(Note: In paragraphs [0037] and [0038], Melamed describes a transcript analyzer evaluating a transcript in accordance with at least one speech recognition characteristic [acoustic, prosodic, lexical, phonetic, morphological, syntactic, sematic, discourse, dialog, or speaker identification]. In paragraph [0047], describes a transcript analyzer communicating with a correlator and provides an example where the words DSL and outage are repeatedly found [i.e. subject matter of call issue])
280; Figure 3 – References S307; Page 2, Paragraph [0021]; Page 3, Paragraphs [0037] and [0038]; Page 4, Paragraphs [0042] and [0047]; determining a skill group from a plurality of skill groups based on the determined characteristics, the skill group having a predetermined association with the subject matter (Page 5, Paragraph [0054]).  (Note: In paragraph [0054], Melamed describes the diagnosing of the customer issue and the alerting of proper personnel to address the customer issue)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Lillard and Agarwal with the method taught by Melamed to implement a dynamic call flow that receives and analyzes natural language of the user to determine user intent in an effort to provide the user with a resolution that is tailored to the specific user need.  
As per Claims 2 and 15, the combination of Lillard, Agarwal and Melamed teaches electronically forwarding the at least one audio file or a transcription confidence score to the response system as described in Claim 1. (Note: In Column 29, Lines 23-40; Lillard describes providing the agent graphical user interface [GUI] which includes an audio player an agent may use to play an audio file) 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and system taught by Lillard and Agarwal with the method and system taught by Melamed to implement a dynamic call flow that receives and analyzes natural language of the user to determine user intent in an effort to provide the user with a resolution that is tailored to the specific user need.  

 (Note: The use of an IVR system is taught by Agarwal [See Column 1, Line 64 – Column 2, Line 5] and Lillard and is shown in Figure 3 of Lillard engaging with a calling party. It is well known that an IVR may execute scripts [natural language] to establish a dialog. Additionally as described in Claim 1, Melamed teaches an audio file being recorded from an interaction between a customer and a communications source [i.e. IVR]) 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and system taught by Lillard and Agarwal with the method and system taught by Melamed to implement a dynamic call flow that receives and analyzes natural language of the user to determine user intent in an effort to provide the user with a resolution that is tailored to the specific user need.  
As per Claims 7 and 20, the combination of Lillard, Agarwal and Melamed teaches before determining the issue response: the IVR system terminating the audio call; and a text processor sending an acknowledgment text message to the caller device. (Note: In Column 31, Lines 53 and 54; Lillard describes sending an automated text response to a caller in response to a first enquiry. Lillard also describes a caller engaged in a dialog with an IVR)
(Note: The correlated call analysis described by Melamed in Claim 1 requires sending an audio file of an interaction recording to a speech recognition analyzer to produce a transcript. As such the dialog between the IVR and the customer must be finished in order for the audio file to be complete to be able to be sent to the speech recognition analyzer)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and system taught by Lillard and Agarwal with the method and system taught by Melamed to implement a dynamic call flow that receives and analyzes natural language of the user to determine user intent in an effort to provide the user with a resolution that is tailored to the specific user need.  
As per Claims 8 and 21, the combination of Lillard, Agarwal and Melamed teaches wherein transcribing the at least one audio file includes processing the at least one audio file using natural language processing (Melamed: Page 3, Paragraphs [0037] and [0038]). It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and system taught by Lillard and Agarwal with the method and system taught by Melamed to implement a dynamic call flow that receives and analyzes natural language of the user to determine user intent in an effort to provide the user with a resolution that is tailored to the specific user need.  
As per Claims 10 and 23, Lillard teaches wherein the method further comprises generating a text message or a chat message comprising the issue response and transmitting the text message or the chat message to an electronic device (Figure 1 – Reference 112; Figure 3 – References 225 and 209; Column 7, Line 57 – Column 8, Line 39). 
As per Claims 11 and 24, Lillard teaches wherein the text message or the chat message is generated based on a populated response template (Column 7, Line 57 – Column 8, Line 39). (Note: Lilliard describes the contents of the response may be suggested/provided to an agent. The agent has the ability to send the suggested response [i.e. automatically generated response/”pre-canned” response – i.e. populated response template])
As per Claims 12 and 25, Lillard teaches the response system electronically accessing one or more knowledge bases or systems to determine the issue response (Column 7, Line 57 – Column 8, Line 39). (Note: Lilliard describes an artificial intelligence application [i.e. response system electronically accessing system] used to obtain a response to send to a customer)
As per Claims 13 and 26, Lillard teaches receiving audio content from a mobile device via the audio call, storing the audio content as the at least one audio file, terminating the audio call with the mobile device, and electronically communicating an issue response to the mobile device as described in Claims 1 and 10. (Note: Lilliard describes a calling party using a mobile phone to originate a telephone call to a call center. In Column 7, Lines 67 – Column 8, Line 2; Lillard indicates that the response may include other forms including two or more types which are describes as being a short messaging service text and a voice call)
As per Claim 14, the combination of Lillard, Agarwal and Melamed teaches a method and call processing system, as described in Claim 1 above. Melamed also teaches a transcription processor (Figure 1 – Reference 110; Figure 2 – Reference 240; Page 3, Paragraph [0031]; Page 3, Paragraph [0037]); and a classifier (Figure 1 – Reference 110; Figure 2 – Reference 280; Page 4, Paragraph [0047]). Lillard also teaches a deflection processor (Figure 3 – Reference 280; Column 15, Line 47 – Column 16, Line 16). 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and system taught by Lillard and Agarwal with the method and system taught by Melamed to implement a dynamic call flow that receives and analyzes natural language of the user to determine user intent in an effort to provide the user with a resolution that is tailored to the specific user need.  
As per Claim 27, Lillard teaches wherein the issue response comprises a text message (Column 7, Lines 67 – Column 8, Line 2).
As per Claim 28, Lillard teaches wherein the text message comprises alphanumeric words, phrases, numbers, icons, graphics, audio, video, hyperlinks, or a combination of two or more thereof as described in Claim 27. (Note: In Column 7, Lines 67 – Column 8, Line 2; Lillard describes the response as typically in the form of a voice call, SMS text, email or some other form. Lillard also indicates the response may include two or more channel types [SMS message and a voice call]. It is well known that SMS messaging may include any or all of alphanumeric words, phrases, numbers, icons, graphics, audio, video, or hyperlinks)
As per Claim 29, Lillard teaches wherein the issue response comprises a text message as described in Claims 27 and 28.
As per Claim 30, Lillard teaches wherein the text message comprises alphanumeric words, phrases, numbers, icons, graphics, audio, video, hyperlinks, or a combination of two or more thereof as described in Claims 27 and 28.
As per Claims 31 and 32, the combination of Lillard, Agarwal and Melamed teaches where the characteristics of the audio call include concepts and intents associated with the audio call as described in Claim 1 above. It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and system taught by Lillard and Agarwal with the method and system taught by Melamed to implement a dynamic call flow that receives and analyzes natural language of the user to determine user intent in an effort to provide the user with a resolution that is tailored to the specific user need.  
As per Claim 33, the combination of Lillard, Agarwal and Melamed teaches a method as described in Claim 1 above. (Note: Claim 33 differs from Claim 1 in that Claim 33 recites the automated response system engaging in conversational dialog while Claim 1 recites the automated response system automatically engaging in conversational dialog. Claim 33 differs from Claim 1 in that Claim 33 recites recording at least a portion of the conversational dialogue associated with the issue while Claim 1 recites recording at least one audio file. The essential elements recited in Claim 33 are taught by the combination of references used to reject Claim 1)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and system taught by Lillard and Agarwal with the method and system taught by Melamed to implement a dynamic call flow that receives and analyzes natural language of the user to determine user intent in an effort to provide the user with a resolution that is tailored to the specific user need.  

Claims 3-5 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lillard et al (9,848,082 B1), in view of Agarwal et al (10,277,743 B1), and further in view of MELAMED et al (2010/0161315 A1) as applied to Claims 1 and 14 above, and further in view of Riahi et al (2014/0314225 A1).
As per Claims 3 and 16, the combination of Lillard, Agarwal and Melamed teaches the method and system of Claims 1 and 14; but does not teach electronically authenticating a caller or a caller device associated with the audio call. However, Riahi teaches electronically authenticating a caller or a caller device associated with the audio call (Figure 2 – Reference 130; Figure 8 – Reference 430; Page 11, Paragraph [0134]). (Note: In paragraph [0134], Riahi describes a voice recognition modules responsible for recognizing, identifying and verifying the customer by comparing the currently supplied customer input [voice sample from current call] to a known stored voice sample associated with the customer)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and system taught by Lillard, Agarwal and Melamed with the method and system as taught by Riahi to reduce the occurrence of fraud by malicious parties but using a biometrically unique test to authenticate the customer prior to interaction with personally identifying information and/or payment mechanisms.
As per Claims 4 and 17, the combination of Lillard, Agarwal, Melamed and Riahi teaches wherein electronically authenticating the caller or the caller device includes using voice biometrics authentication processing as described in Claim 3 above. It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and system taught by Lillard, Agarwal and Melamed with the method and system as taught by Riahi to reduce the occurrence of fraud by malicious parties but using a biometrically unique test to authenticate the customer prior to interaction with personally identifying information and/or payment mechanisms.
As per Claims 5 and 18, the combination of Lillard, Agarwal, Melamed and Riahi teaches electronically accessing stored account information associated with the authenticated caller or caller device; and electronically forwarding the stored account information to the response system as described in Claims 1 and 3 above. (Note: In Column 7, Lines 30-47; Lillard describes electronically accessing stored account information; and electronically forwarding the stored account information to the response system)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and system taught by Lillard, Agarwal and Melamed with the method and system as taught by Riahi to reduce the occurrence of fraud by malicious parties but using a biometrically unique test to authenticate the customer prior to interaction with personally identifying information and/or payment mechanisms.

Claims 9 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Lillard et al (9,848,082 B1), in view of Agarwal et al (10,277,743 B1), and further in view of MELAMED et al (2010/0161315 A1) as applied to Claims 1 and 14 above, and further in view of Pathak et al (2019/0213242 A1).
As per Claims 9 and 22, the combination of Lillard, Agarwal and Melamed teaches the method and system of Claims 1 and 14; but does not teach automatically prepopulating fields in an electronic preformatted response template with data based on the transcription; and electronically forwarding the electronic response template to the response system. However, Pathak teaches automatically prepopulating fields in an electronic preformatted response template with data based on the transcription; and electronically forwarding the electronic response template to the response system (Figure 1 – References 120, 122 and 124; Page 2, Paragraphs [0020] and [0021]). 
(Note: In paragraphs [0020] and [0021], Pathak describes an auto-fill application which detects form input fields of applications [i.e. templates] and determining an appropriate input data to use to auto-populate specific fields within the templates [using data extracted from the audio file transcript described by Melamed in Claim 1])
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and system taught by Lillard, Agarwal and Melamed with the method and system as taught by Pathak to reduce the wait time associated with addressing customer requests by prefilling templates with necessary information allowing the agent to be fully informed prior to engaging with the customer.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Scheet et al (8,964,946 B1), Eschkenazi et al (8,326,643 B1), Cao et al (2006/0206306 A1), Delihne et al (2006/0195321 A1), Ford et al (2018/0234520 A1), Zurick et al (2019/0295163 A1), Williamns (2014/0098949 A1), Joseph et al (2006/0023863 A1), Timem et al (2014/0379525 A1), Feast (2019/0158671 A1). Each of these describes system and methods of providing customer service within a call center environment.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHARYE POPE whose telephone number is (571)270-5587.  The examiner can normally be reached on Monday - Friday 8AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHARYE POPE/            Examiner, Art Unit 2652  



/AHMAD F. MATAR/            Supervisory Patent Examiner, Art Unit 2652